Citation Nr: 1805787	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Hepatitis B.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Montgomery, Alabama, that confirmed and continued the denial for the claim sought on appeal

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

The Board notes that the Veteran has not been provided a VA examination to assess the nature and etiology of his claimed Hepatitis B disability.  Although there is laboratory evidence of a Hepatitis B infection, it is unclear whether the Veteran has current manifestations of an active disease process.  On remand, the Veteran should be scheduled for an examination to address this matter.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA service treatment records not already associated with record and associate those documents with the claims file.

2. Then, arrange for an examination in order to determine the nature and etiology of the Veteran's claimed Hepatitis B disorder.  The claims file should be provided to, and reviewed by the examiner.  All indicated tests and studies shall be conducted, upon review of the record, and examination and interview of the Veteran. 
The examiner should take a history from the Veteran as to the progression of his claimed symptoms, and answer the following question:

(a) Does the Veteran have an active Hepatitis B disability?  If so, what are the symptoms and/or residuals?

(b) Is it at least as likely as not (50 percent or greater probability) that a Hepatitis B disability had its onset in, or is otherwise related to the Veteran's period of service?   Please read and comment upon August 29, 2007 letter from Dr. L.D.C. and the October 27, 2004 letter from J.A.B., both indicating that it is at least as likely as not that the Veteran acquired the virus while stationed in Korea in the 1970s. 

All opinions should be supported with a medical explanation or rationale.

3. Readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



 

